PER CURIAM:
Earl Barnett appeals the district court’s order adopting the recommendation of the magistrate judge as modified and granting Defendants’ motion to dismiss or, in the alternative, for summary judgment, and dismissing Barnett’s employment discrimination action with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Barnett v. U.S. Attorney Gen., No. 1:11-cv00203-IMK-JSK, 2013 WL 1164355 (N.D.W.Va. Mar. 20, 2013). We dispense *282with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.